Dower. — Case stated for the opinion of the Judges at Nisi Prius, to be decided by them, by consent.On the 27th July 1791, the said Wendel Keller executed an obligation to the persons before named as trustees for his creditors for 600Í. payable six months after date, no part of which has ever been satisfied or paid.Judgments to a considerable amount remain unsatisfied on the records of the Court of Common Pleas of York county; and the said Wendell Keller has died intestate, in insolvent circumstances.The court said, they saw no difference between the present conveyance and one given for a money consideration, where the vendor with the amount of the sales pays off his judgments and other debts. In this instance, Keller has empowered his assignees to do what he himself might have done in his life-time, and his widow on such sale by him, without her joining, would not have been barred of dower. In the eases put by the tenant’s counsel, the purchasers come in by act of law, claiming under sheriffs or administrators, and there positive institutions exclude her from dower. It is not so here. But as it is pressed, that Mr. Ingersoll should also be heard in behalf of the tenant, the entry of final judgment will be deferred until the meeting of the court in bank.Afterwards in March term 1799, Mr. Ingersoll argued for the creditors to the same effect as the former counsel, but the court were unanimously of opinion, that final judgment should be entered for the demandant.